DETAILED ACTION
The following Office action concerns Patent Application Number 16/599,968.  The applicant’s amendment filed December 22, 2020 has been entered.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 7 and 8, which are directed to a non-elected invention.  Since the election was made without traverse, claims 7 and 8 are cancelled.  MPEP § 821.02.
I.	Cancel claims 7 and 8.
Reasons for Allowance
Claims 1 and 3-6 are allowable over the closest prior art of Matsuno et al (US 2009/0108752) in view of Sasaki (US 2001/0004857).  The references teach metal core-shell particles but do not teach or suggest that the core-shell particles have hydroquinone (HQ) and benzoquinone (BQ) deposited on the surface of the particles in a HQ/BQ mass ratio of 0.1 to 120.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached at (571)-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.